Citation Nr: 9913276	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-05 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
October 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 


FINDING OF FACT

There has not been a diagnosis of PTSD.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of PTSD, credible supporting 
evidence that a claimed inservice stressor actually occurred; 
and a link, established by medical evidence, between the 
veteran's current symptomatology and the claimed inservice 
stressor. 
See 38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997).  At a minimum, a 'clear diagnosis' should be an 
'unequivocal' medical opinion of a current PSTD diagnosis.  
Id. at 140.

However, as an initial matter, the Board must determine 
whether the veteran has submitted a well-grounded claim.  A 
well-grounded claim is one which is plausible, capable of 
substantiation or meritorious on its own. The veteran carries 
the burden of submitting evidence "sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990). While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992). If the veteran has not presented a 
well-grounded claim, the appeal must fail. 

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

In the instant case, the veteran has asserted that a fellow 
patient raped her while she was in a psychiatric ward of a 
service department hospital, and that the trauma of the 
experience caused her to develop PTSD. 

The veteran's service medical records disclose that, shortly 
after she began basic training, she was hospitalized for 
psychiatric evaluation, and a medical board found her 
medically unfit for further service due to a diagnosis of 
acute schizophrenia.  The veteran was then separated from 
service.

In a May 1988 decision, the Board granted service connection 
for schizoaffective disorder, which is currently evaluated as 
20 percent disabling.

In postservice years, the veteran has been hospitalized for 
psychiatric treatment multiple times.  Diagnoses have 
included schizophrenic disorder, schizoaffective disorder, 
alcohol and drug abuse, depression, bipolar disorder and 
ineffective coping. In April 1990, a private physician 
diagnosed schizoaffective disorder.
Between July 1989 and January 1993, the veteran underwent 
three mental health examinations; diagnoses included 
schizophrenic disorder and schizoaffective disorder. At a VA 
psychiatric examination in August 1997, the examiner found 
that the veteran does not have PTSD.  

As noted above, the diagnosis while the veteran was on active 
duty was acute schizophrenia, and, since the veteran's 
separation from service, no mental health professional has 
diagnosed PTSD.  An essential element of a well grounded 
claim, which is competent medical evidence of a current 
disability, is thus lacking in this case. 

The only evidence in support of the claim is the veteran's 
assertion that she has PTSD.  However, where the 
determinative issue is a question of medical diagnosis, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1991).  As the record does 
not indicate that the veteran possesses the medical training 
and expertise necessary to render a diagnosis of PTSD, her 
lay statements alone cannot serve as a sufficient predicate 
upon which to find her claim for service connection to be 
well grounded.  See Heuer v. Brown, 7 Vet.App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).  

As PTSD, the condition for which the veteran seeks service 
connection, has not been diagnosed, the Board concludes that 
the claim of entitlement to service connection for PTSD is 
not well grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a).  

The Board is not aware of any circumstances in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board also views its discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for the benefit sought, and the 
reason why the current claim has been denied.  Id.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

